     Case 2:17-cv-06713-CJB-JVM Document 162 Filed 07/01/20 Page 1 of 6



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


   BROTHERS PETROLEUM,                                   CIVIL ACTION
   LLC

   VERSUS                                                17-6713

   WAGNERS CHEF, LLC, ET                                 SECTION: “J” (1)
   AL.



                               ORDER & REASONS

      Before the Court are a Motion for Attorney’s Fees (Rec. Doc. 143) filed by

Plaintiff Brothers Petroleum, LLC, and an opposition thereto (Rec. Doc. 148) filed by

Defendants Wagners Chef, LLC, Jadallah Enterprises, LLC, and Ahmed 1, LLC.

Having considered the motion and memoranda, the record, and the applicable law,

the Court finds that the motion should be GRANTED.

                 FACTS AND PROCEDURAL BACKGROUND

      This litigation arises from a dispute between a petroleum distributor, Plaintiff

Brothers Petroleum, LLC, and Defendant Wagners Chef, LLC, the retail operator of

a gas station and convenience store in New Orleans, Louisiana, concerning a supply

contract for the sale of fuel. While Plaintiff originally brought numerous claims that

involved additional parties, it proceeded to trial only on its claim under the Louisiana

Unfair Trade Practices Act (“LUTPA”) against Defendants herein.

      At trial, the jury unanimously found that these three Defendants violated

LUTPA. Defendants Jadallah Enterprises, LLC and Ahmed 1, LLC then moved for
         Case 2:17-cv-06713-CJB-JVM Document 162 Filed 07/01/20 Page 2 of 6



judgment as a matter of law under Rule 50(b), which the Court denied. 1 Plaintiff now

seeks to recover its attorney’s fees from Defendants.

                                      PARTIES ARGUMENTS

          Plaintiff seeks $91,440.00 in attorney’s fees, based on 304.8 hours of work

billed at $300 per hour. Although Plaintiff’s counsel, Joseph V. DiRosa Jr., typically

charges Plaintiff a customary rate of $175 per hour to serve as its general counsel,

Plaintiff argues that a higher rate is appropriate here because the customary services

provided by Mr. DiRosa, such as drafting leases and purchase agreements, are

typically far less challenging than the issues presented in this litigation and his

customary rate is well below that normally charged by attorneys with far less

experience than him. Mr. DiRosa has 44 years of experience, was formerly the Chief

Deputy City Attorney of the federal trial division for the City of New Orleans, and

has appeared before Louisiana district and appellate courts as well as this Court, the

U.S. Fifth Circuit Court of Appeals, and the U.S. Supreme Court.2 Plaintiff also seeks

$5,788.18 in costs.

          Defendants oppose the requested amount of fees as excessive and not

reasonable. Defendants first contend that awarding attorney’s fees based on the

higher rate, rather than the customary rate, is not re asonable because using the

higher rate would result in Plaintiff receiving a windfall and essentially impose an

additional award of damages against Defendants, which is not the purpose of the

attorney’s fees provision in LUTPA. Defendants further contend that fees associated


1   (Rec. Doc. 159).
2   (Decl. of Joseph V. DiRosa Jr., Rec. Doc. 143-2, at 1-2).


                                                      2
        Case 2:17-cv-06713-CJB-JVM Document 162 Filed 07/01/20 Page 3 of 6



with the dismissed claims and defendants should not be assessed against them, as

well as the fees for Plaintiff’s unsuccessful motion for reconsideration, appeal of the

Court’s order granting a motion to dismiss, petition for writ of mandamus, and motion

to dismiss affirmative defenses, which together amounted to 52 hours of work by

Plaintiff’s counsel.

                                 LEGAL STANDARD

        “State law controls both the award of and the reasonableness of fee s awarded

where state law supplies the rule of decision.” Mathis v. Exxon Corp., 302 F.3d 448,

461 (5th Cir. 2002). Accordingly, the Court will apply Louisiana law to Plaintiff’s

request for attorney’s fees.

        LUTPA provides, in pertinent part: “In the event that damages are awarded

under this Section, the court shall award to the person bringing such action

reasonable attorney fees and costs.” LA. R.S. 51:1409(A). “An accepted method with

which to begin calculation of a fee award under Louisiana law is to multiply the hours

worked by an hourly rate the Court deems to be reasonable.” Bodin v. Butler, No. 07-

3505, 2008 WL 5122354, at *5 (E.D. La. Dec. 4, 2008). Courts then consider the

following ten factors for determining the reasonableness of an award for att orney’s

fees:

        (1) the ultimate result obtained; (2) the responsibility incurred; (3) the
        importance of the litigation; (4) the amount of money involved; (5) the
        extent and character of the work performed; (6) the legal knowledge,
        attainment, and skill of the attorneys; (7) the number of appearances
        involved; (8) the intricacies of the facts involved; (9) the diligence and
        skill of counsel; and (10) the court’s own knowledge.




                                            3
     Case 2:17-cv-06713-CJB-JVM Document 162 Filed 07/01/20 Page 4 of 6



Rivet v. State, Dep’t of Transp. & Dev., 96-145, pp. 11-12 (La. 9/5/96), 680 So. 2d 1154,

1161. These guidelines are permissive and consideration of all of them is not

necessary. Fourchon Docks, Inc. v. Milchem Inc., 849 F.2d 1561, 1568 (5th Cir. 1988).

                                    DISCUSSION

      An attorney’s customary billing rate, when not contested, is prima facie

reasonable. La. Power & Light Co. v. Kellstrom, 50 F.3d 319, 328 (5th Cir. 1995). An

attorney’s fee award should not provide a windfall to plaintiffs, but “the actual

amount paid in fees is not dispositive on the question of reasonable rates.” Id.; cf.

Rivet, 96-145 at 10-11, 680 So. 2d at 1160-61 (analyzing LA. R.S. 13:5111(A), which

limits an award to “reasonable attorney fees actually incurred”). “‘Should a fee

agreement provide less than a reasonable fee . . . , the defendant should nevertheless

be required to pay the higher [market-based] amount.’” Kellstrom, 50 F.3d at 328

(alterations in original) (quoting Blanchard v. Bergeron, 489 U.S. 87, 96 (1989)).

Accordingly, the Court rejects Defendants’ arguments that the rate should be

restricted to the actual rate charged by Plaintiff’s counsel. The Court also finds

unpersuasive the cases cited by Defendants showing that a rate of $200 per hour or

less is reasonable, as all those cases are over ten years old and thus not reflective of

today’s market.

      Plaintiff’s proposed rate of $300 per hour is consistent with prevailing rates in

the local market for an attorney of Mr. DiRosa’s experience. See, e.g., Hernandez v.

U.S. Customs & Border Prot. Agency, No. 10-4602, 2012 WL 398328, at *15 (E.D. La.

Feb. 7, 2012) (collecting cases). Accordingly, the Court finds this rate to be reasonable.




                                            4
       Case 2:17-cv-06713-CJB-JVM Document 162 Filed 07/01/20 Page 5 of 6



        Turning next to the number of hours worked, the Court finds that Plaintiff

should not recover fees for its patently meritless motions, appeal, and mandamus

petition, none of which pertained to the LUTPA claims on which Plaintiff prevailed

at trial. On Plaintiff’s motion for reconsideration, the Court found that Plaintiff failed

to present any controlling precedent for one issue and used the motion to rehash one

argument Plaintiff’s counsel conceded at oral argument and another that was

unsupported by any evidence.3 The Court will deduct 21.2 hours for this motion. 4

        Plaintiff’s motion to dismiss affirmative defenses, which the Court construed

as a motion to strike, was denied as untimely, as it was filed over a year after the

time period in Rule 12(f)(2) had expired. 5 The Court will deduct 10.3 hours for this

motion.6

        Plaintiff’s attempted interlocutory appeal of the Court’s order granting several

motions to dismiss was meritless, as evinced by the Fifth Circuit’s dismissal for lack

of jurisdiction.7 It was also untimely, as it was filed almost three months after the

Court’s order was entered. For these reasons, the Court will also deduct the hours

related to Plaintiff’s motion to certify order as final judgment (which was not filed

until over a month after Plaintiff filed its notice of appeal). 8 The Court will deduct

14.7 hours for the appeal and motion.9




3 (Rec. Doc. 58, at 5-7).
4 (Rec. Doc. 143-2, at 8).
5 (Rec. Doc. 107).
6 (Rec. Doc. 143-2, at 11).
7 (Rec. Doc. 64).
8 (Rec. Doc. 62).
9 (Rec. Doc. 143-2, at 9).




                                            5
         Case 2:17-cv-06713-CJB-JVM Document 162 Filed 07/01/20 Page 6 of 6



           Plaintiff’s petition for writ of mandamus sought to overturn the Court’s order

denying Plaintiff’s motion to certify order as final judgment and was denied without

reasons by the Fifth Circuit.10 The Court will deduct 15 hours for the petition. 11

           After these deductions, the number of hours worked is reduced to 243.6. Based

on a rate of $300 per hour, the total fee award would be $73,080. The Court finds this

amount to be reasonable and does not require further consideration of the factors

listed in Rivet beyond what has been incorporated in the above analysis. The Court

also finds that Plaintiff’s request for $5,788.18 in costs is reasonable and should be

awarded.

                                      CONCLUSION

           Accordingly,

           IT IS HEREBY ORDERED that Plaintiff’s Motion for Attorney’s Fees (Rec.

Doc. 143) is GRANTED, and Plaintiff is awarded $73,080 in attorney’s fees and

$5,788.18 in costs against Defendants Wagners Chef, LLC, Jadallah Enterprises,

LLC, and Ahmed 1, LLC.

           New Orleans, Louisiana, this 1st day of July, 2020.




                                              CARL J. BARBIER
                                              UNITED STATES DISTRICT JUDGE




10   (Rec. Doc. 72).
11   (Rec. Doc. 143-2, at 9).


                                              6
